UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4278
TROY JAMES POWELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-01-5-V)

                  Submitted: September 24, 2003

                      Decided: February 6, 2004

    Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Danielle B. Obiorah, MASON-WATSON, OBIORAH & SINGLE-
TARY, P.C., Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. POWELL
                              OPINION

PER CURIAM:

   Troy James Powell was indicted with twenty-three co-conspirators
for conspiracy to possess with intent to distribute cocaine and cocaine
base, 21 U.S.C. § 846 (2000), in violation of 21 U.S.C. § 841(a)(1)
(2000). A jury found Powell guilty of the conspiracy and held him
responsible for less than 50 grams of cocaine base and no cocaine
powder. A sentence of 240 months, the statutory maximum, was
imposed. Powell raises five issues on appeal. We find no error and
affirm his conviction and sentence.

   First, Powell asserts on appeal that the district court erred in its
denial of his oral motion objecting to the composition of the jury
array, and he contends the composition of the jury array was plainly
erroneous. The fact that only one member of the venire was black is
insufficient to support a challenge to the array. See United States v.
Meredith, 824 F.2d 1418, 1424 n.3 (4th Cir. 1987) (noting that defen-
dant is not entitled to a specific statistical balance in the jury pool).
We find that Powell has not raised sufficient facts to challenge the
composition of the jury array.

   Second, Powell asserts the evidence was not sufficient to show a
conspiracy to sell drugs or to show that Powell agreed to join in the
conspiracy. The Government offered testimony from five persons
who bought drugs from or were given drugs by Powell, three law
enforcement officers and two civilians who participated in undercover
purchases from Powell, and a sheriff’s deputy to whom Powell pro-
vided admissions of drug dealing during an earlier incarceration.
Physical evidence was also admitted from the undercover purchases.
A jury’s verdict must be upheld on appeal if there is substantial evi-
dence in the record to support it. Glasser v. United States, 315 U.S.
60, 80 (1942). In determining whether the evidence in the record is
substantial, this court views the evidence in the light most favorable
to the government and inquires whether there is evidence that a rea-
sonable finder of fact could accept as adequate and sufficient to sup-
port a conclusion of a defendant’s guilt beyond a reasonable doubt.
United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en
                       UNITED STATES v. POWELL                          3
banc). We find there was substantial evidence upon which the jury
could find Powell guilty of conspiracy to distribute cocaine base.

   Third, Powell asserts that the district court erred in adopting the
presentence report, which attributed at least 1.5 kilograms of crack
cocaine to Powell for sentencing purposes. Powell asserts he was an
independent contractor and could be held liable only for the drugs he
sold, a quantity of less than 500 grams, and that because he was deal-
ing drugs only to support his habit and not to make money, no greater
quantity could be attributed to him as reasonably foreseeable. The dis-
trict court may adopt the findings in the presentence report without
further inquiry unless the defendant makes an affirmative showing
that the information in the presentence report is inaccurate or unreli-
able. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (citing
United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990)). We con-
clude find the district court did not err in its finding that Powell could
be attributed with more than 1.5 kilograms of cocaine base.

   Fourth, Powell asserts on appeal that the district court erred in its
denial of his motion to grant him a departure based on his relatively
small culpability within the overall conspiracy. See U.S. Sentencing
Guidelines Manual § 3B1.2(b) (2002). The district court found by a
preponderance of the evidence that Powell was neither a minor nor a
minimal participant. This court has held that a defendant who sells
drugs does not have a minor role in a drug conspiracy. United States
v. Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992). Based on the substan-
tial evidence that Powell sold drugs to several people, on behalf of
himself and his brother, as well as evidence that he employed another
person to run drugs, we find this claim is without merit.

   Finally, Powell asserts that the district court erred in denying his
motion to produce the personnel file of a sheriff’s deputy, Jeremy
Abbott, who was called as a witness by the Government. Powell
argues on appeal the mere fact that Abbott was terminated from the
Sheriff’s Department called into question his honesty and truthful-
ness. Powell also asserts the court’s refusal to allow Powell to ques-
tion Abbott regarding his termination curtailed his ability to
effectively cross-examine Abbott. A district court’s decision to limit
cross-examination is reviewed for abuse of discretion. United States
v. Cropp, 127 F.3d 354, 358 (4th Cir. 1997). The district court must
4                     UNITED STATES v. POWELL
balance the evidence’s probative value against the danger of unfair
prejudice, confusion of the issues, or misleading the jury. See Fed. R.
Evid. 403. The appraisal of the probative and prejudicial value of evi-
dence is entrusted to the sound discretion of the trial court; absent
extraordinary circumstances, its appraisal will not be disturbed. See
United States v. Simpson, 910 F.2d 154, 157 (4th Cir. 1990). We have
reviewed Abbott’s personnel file and find the district court did not
abuse its discretion in determining that nothing within the record
reflects on Abbott’s veracity.

   We therefore affirm Powell’s convictions and sentence. We deny
Powell’s motion to file a supplemental brief. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED